Citation Nr: 1641839	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  13-31 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot condition.

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for a left ankle condition.

4.  Entitlement to service connection for a left hip condition, to include as secondary to a left foot condition. 

5.  Entitlement to service connection for a right hip condition.

6.  Entitlement to service connection for a right ankle condition.

7.  Entitlement to service connection for a right foot condition.
 
8.  Entitlement to service connection for a right elbow condition.

9.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.  

10.  Entitlement to service connection for a right shoulder condition.

11.  Entitlement to service connection for a left knee condition.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1978 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of those proceedings is of record.

The Veteran has submitted additional evidence since the most recent statement of the case along with a waiver of Agency of Original Jurisdiction (AOJ) consideration. 38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.

In July 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right shoulder condition and a left knee condition as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has withdrawn his claims for service connection for left foot, left ankle and left shoulder conditions.  

2.  There Veteran did not suffer a left hip injury during service.

3.  The Veteran does not have a currently diagnosed right ankle disability.

4.  The Veteran was treated during service for injuries to his right foot, right hip, and right elbow.

5.  The Veteran has been diagnosed with bilateral degenerative joint disease of the hips; fungal infections, pes cavus and degenerative joint disease of the right foot and epicondylitis and degenerative joint disease of the right elbow.

6.  Lay statements from the Veteran and his immediate family show recurrent right hip, right elbow and right foot symptomatology since service.

7.  The Veteran's currently diagnosed depressive disorder has been attributed at least in part to his now service-connected right foot and right elbow conditions by a competent medical opinion. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal from appeal of the issue of service connection for a left foot condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 
 
2.  The criteria for withdrawal from appeal of the issue of service connection for a left shoulder condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

3.  The criteria for withdrawal from appeal of the issue of service connection for a left ankle condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 

4.  The criteria for service connection for service connection for a left hip condition, to include as secondary to a left foot condition have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

5.  Right hip degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for a right ankle condition have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for service connection for a right foot fungal infections, pes cavus and degenerative joint disease have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  The criteria for service connection for epicondylitis and degenerative joint disease of the right elbow have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

9.  Depressive disorder was incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Withdrawn Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his claims for service connection for a left foot; left ankle and left shoulder condition; hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review these appeals and they are dismissed.

2.  Direct Service Connection 

The Veteran has been diagnosed with: bilateral degenerative joint disease of the hips; fungal infections, pes cavus and degenerative joint disease of the right foot, and epicondylitis and degenerative joint disease of the right elbow.  He contends that the conditions are related to service.  The Veteran also claims to have a current ankle disability that is related to service.  Specifically, the Veteran contends that he injured all of these joints during a basketball game during service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

In making its determinations as a finder of fact, the Board has the responsibility to assess the credibility and probative value of the evidence and to weigh the evidence accordingly.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. § 7104(a).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  When considering whether lay evidence is credible, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In this case, some of the disorders at issue are "chronic diseases" listed under 38 C.F.R. § 3.309(a).  When a chronic disease identity is established during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes and there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Where the condition is not identified during service but the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, 708 F.3d 1338, (Fed. Cir. 2013) (the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases" manifest to a compensable degree within a year of separation, the disease shall be presumed to have been incurred during service, even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree and sufficient observation to establish chronicity during that time.  Id.

However, if the condition noted during service is not among those identified as presumptively chronic, then a showing of "continuity of symptoms" after service is generally required for service connection.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

Service treatment records show treatment at different points during active duty for injuries to the Veteran's right hip, right ankle, right foot, and right elbow.

The Veteran has testified to recurrent his right hip, right foot, right ankle and right elbow problems since service.  The Veteran has also submitted statements from his mother and sisters indicating continuing symptomatology on the Veteran's right side since service.  The Veteran is competent to report on the onset and recurrence of his symptoms and the Board finds him credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Therefore, his claims for service connection for his right hip degenerative joint disease; right foot fungal infections, pes cavus and degenerative joint disease, and epicondylitis and degenerative joint disease of the right elbow are granted.  38 C.F.R. §§ 3.303, 3.307, 3.309.

There is no indication from the record however that the Veteran has a current diagnosis of any right ankle disability; merely that he has been assessed with unspecified ankle pain.  As there is no current diagnosis, the requirements for service connection are not met.  38 C.F.R. § 3.303; see Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a current disability, there is no valid claim). 

3.  Secondary Service Connection

The Veteran has also claimed service connection for his diagnosed left hip degenerative joint disease as due to a left foot condition.  Service connection may be established on a secondary basis for a current disability which is proximately due to or the result of a service-connected disease or injury; or for a current disability which has been aggravated or made chronically worse beyond its natural progression by a previously service-connected disability.  38 C.F.R. § 3.310; See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).  However, as there is no evidence of an in-service injury to the Veteran's left hip and as he has withdrawn his claim for service connection for a left foot disability; the criteria for service connection for a left hip disability have not been met on either a direct or secondary basis.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

The Veteran has also been diagnosed however with depressive disorder, which a private psychologist has related to, among other things, the Veteran's now service-connected right foot and right elbow injuries.  As such, the requirements for service connection on a secondary basis for depressive disorder have been met.  38 C.F.R. § 3.310. 


ORDER

The appeals as to the Veteran's claims for service connection for left foot, left ankle and left shoulder disability are dismissed. 

Service connection for left hip degenerative joint disease is denied.

Service connection for right hip degenerative joint disease is granted.

Service connection for a right ankle condition is denied.

Service connection for right foot fungal infections, degenerative joint disease, and pes cavus is granted.

Service connection for right elbow epicondylitis with degenerative joint disease is granted.

Service connection for depressive disorder is granted.


REMAND

The Veteran has been diagnosed with mild chronic AC separation, small articular surface partial tear at the distal aspect of the infraspinatus tendon anteriorly, mild tendinosis of the distal supraspinatus tendon, and minimal bursitis of the right shoulder.  The Veteran underwent a VA examination in November 2012.  The examiner addressed the Veteran's AC separation but not his other conditions. Similarly, the Veteran has been assessed with osteochondral defect medial femoral condyle, horizontal tear inferior surface posterior horn and body medial meniscus, and pes anserinus bursitis of the left knee.  The issue of the meniscal tear was addressed in the same November 2012 examination; however the relationship between the other conditions and service was not.  Given the length of time since the previous examination the Board finds that a new examination is in order to address all of the Veteran's current knee and shoulder diagnoses.  38 U.S.C. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

The Veteran has also claimed entitlement to a TDIU based on his service-connected disabilities.  The issue is inextricably intertwined to the outcome of the Veteran's claims for service connection for left knee and right shoulder disabilities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue) overruled on other grounds by Tyrues v. Shinseki, 23 Vet.App. 166 (2009) (en banc).  Therefore, the issue is remanded pending the outcome of the Veteran's examination. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his knee and shoulder symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran.

3.   Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine the nature of the Veteran's current left knee and right shoulder conditions and whether it is at least as likely as not any left knee or right shoulder condition that has been diagnosed since February 2012 is related to or had its onset during service.  

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


